DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1 – 12, drawn to a dauber applicator, classified in B32B 1/02.
II. Claim 13, drawn to  a method for manufacturing a dauber applicator, classified in  B29C 39/00.
The inventions are independent or distinct, each from the other because:

Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as extruding instead of molding the holding means.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions are classified in different classes, as stated above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Benjamin Lehberger  on February 24, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1 – 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 13 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  An extruded tip is not disclosed in the original specification.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 6 recites the phrase ‘the fitment’ in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 6 recites the phrase ‘the adhesive solvent’ in line 2. There is insufficient antecedent basis for this limitation in the claim.



10.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The difference between ‘snap fastening’ and ‘snap fitting’ is unclear.

Claim Rejections – 35 USC § 103
11.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.       Claims 1, 5 – 10 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi (U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and Sesock et al (U.S. Patent Application Publication No. (2010/0326418 A1). 
With regard to Claim 1, Vallanyi discloses a dauber applicator (swab; first column, lines 15 – 20) comprising a container cap (second column, line 7); a stopper or plug is disclosed (second column, lines 18 – 35), and an applicator rod comprising a first end and a second end that is shaped as a rod is disclosed, as shown in Figure 2 (third column, lines 38 – 39) and that holds a swab (prevent any detachment; third column, lines 6 – 13; Figure 2); the second end is therefore shaped to  hold a swab that is a cotton blob; alternatively, the second end is shaped to 

With regard to Claim 8, the cavity is in a hollow cylindrical form, as shown in Figure 2 of Vallanyi.
With regard to Claim 9, the groove disclosed by Vallanyi comprises cement to retain the holding means to the cap (third column, lines 20 – 23; Figure 2). The holding means is therefore shaped for fastening.
With regard to Claim 10, as shown in Figure 2 of Vallanyi, the wall of the groove is a barrier to sideways movement of the holding means, and the holding means also has an edge, and therefore has a tip. The tip is therefore configured to fit into grooves of the cavity through interference fit.
With regard to Claim 12, the claimed aspect of the holding means being ‘over – molded’ is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.

13.       Claims 2 – 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi (U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and Sesock et al (U.S. Patent Application Publication No. (2010/0326418 A1) and further in view of Capri (U.S. Patent No. 1,629,436). 

Capri teaches a dauber placed over a hook for the purpose of preventing the dauber working loose (first page, lines  61 – 73).
It therefore would have been obvious for one of ordinary skill in the art to provide for a first end in order to prevent working loose as taught by Capri.
With regard to Claim 3, a wire that is helically wound is taught by Capri (first page, lines 50 – 55). It would have been obvious for one of ordinary skill in the art to provide for a first end that is helically wound, therefore a sinuous pattern, as taught by Capri.

14.       Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vallanyi (U.S. Patent No. 2,001,086) in view of Rabinowitz et al (U.S. Patent No. 2,160,517) and Sesock et al (U.S. Patent Application Publication No. (2010/0326418 A1) and further in view of Sorenson et al (U.S. Patent No. 7,344,766 B1). 
Vallanyi, Rabinowitz et al and Sesock et al disclose a dauber applicator as discussed above. The holding means has a cylindrical shape (Figure 2 of Vallanyi). With regard to Claim 4, Vallanyi, Rabinowitz et al and Sesock et al fail to disclose a holder that is plastic.
Sesock et al teach the use of a stopper that is plastic (column 3, lines 47 – 50) for the purpose of obtaining superior leakage properties (column 3, lines 17 – 19).
It therefore would have been obvious for one of ordinary skill in the art to provide for plastic in order to obtain superior leakage properties as taught by Sesock et al.
With regard to Claim 11, Sesock et al teach polyethylene (column 3, lines 17 – 19).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782